DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 07/25/2022 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sadatomi et al. (US 7,002,071 B1) in view of Imai et al. (WO 2017/038324 A1) (refer to US 2018/0175272 A1 for English Translation) is the closest prior art.
Sadatomi teaches a method of making a semiconductor sintered body (see example 7) comprising the steps of: a step of preparing powder particles including silicon or a silicon alloy (see example 7 – pulverizing high purity silicon in a stamp mill and ball mill to form powder particles) and having an average particle size of 1-10 micron (example 7); a step of forming a coating including of a dopant (carrier generating dopants – example 7 and table 13), on a surface of the powder particles (powder particles) by dispersing (pulverized particles will be dispersed) the powder particles in a solvent (the power particles are milled in xylene solvent some of which remain, and thus xylene reads on instant claimed solvent – example 7), adding the compound including the dopant element (carrier generating dopants – example 7 and table 13), mixing and removing the solvent by decompressing (hot pressing reads on instant claimed decompression) (example 7), and a step of sintering the powder particles with the coating formed on the surface to obtain a semiconductor sintered body (example 7 – sintering at 1325 K).
It is noted that claimed particle size (1 micron or less) overlaps with the disclosed range (1-10 micron). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Sadatomi teaches that the powder particles are milled with a solvent such as xylene (see example 7). It is the examiner’s position that a solvent such as xylene, some of which will remain present on the surface of the silicon particles, meets the claimed solvent on the surface of the powder particles.
Although Sadatomi teaches coating the powder particles with dopants such as n-type dopants (P or As, see table 13), Sadatomi does not explicitly disclose the dopant comprises an organic compound including a dopant element.
Imai discloses phosphines is a known n-type dopant for thermoelectric element ([0170]).  Phosphine is an organic compound that comprises the dopant element (P), as in the case of the instant application (see [0033] of instant application).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used phosphine carrier generating dopants as taught by Imai in the method of Sadatomi as the n-type dopant to form the desired n-type thermoelectric material, as shown by Imai and also desired by Sadatomi.
However, none of the cited references alone or in combination disclose that "the organic compound comprises a phosphoric acid derivative or a polymer including a phosphoric acid" as require by the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721